DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of PCT/IB2014/001428 filed July 30, 2013 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WO publication of PCT/IB2015/001273 filed July 29, 2015.
Claim Status
	In the claims filed October 5, 2021: claims 55-61, 64-71, 75-78, and 80-89 are pending; claims 57-61 are withdrawn. 
	In the claims filed November 11, 2021: claims 90-92 are new; claims 55-61, 64-71, 75-78, and 80-92 are pending; claims 57-61 are withdrawn; and claims 55, 56, 64-71, 75-78, and 80-92 are under examination. 
Information Disclosure Statement
	The information disclosure statement (IDS) filed January 17, 2017 cites EP 137327. This patent is directed to a liquid fuel cell. It is unclear how it is related to the instantly claimed fabrication method for a hot rolled steel sheet.
Response to Arguments filed October 5, 2021
Applicant's arguments filed October 5, 2021 have been fully considered but they are not persuasive.
Hayashi in view of either one of Takada or Murakami
	The applicant argues Hayashi in view of either one of Takada or Murakami do not teach C of 0.24 to 0.38% (Remarks pg. 11 para. 2) because Takada teaches 0.05 to 0.2% C (Takada abstract) where C must not exceed 0.2% to avoid poor weldability (Takada 5:51-53) and Murakami teaches 0.0040% or less C (abstract, pg. 1 para. 3) for good aging resistance, workability, and enamel property (Murakami pg. 2 para. 3) (Remarks 10/5/21 pg. 12 para. 3).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is based on Hayashi in view of either one of Takada or Murakami. Takada or Murakami are relied on to teach the obviousness or the presence of a Ni enriched layer in Hayashi. Takada or Murakami have substantially similar processing to that of Hayashi (Hayashi [0048]-[0054]; Takada 8:19-48, 9:8-19, 40-41; Murakami 2:16-17, 3:51-52, 5:5) and form a Ni concentration of the steel sheet surface as a result of the similar processing (Takada 9:7-41; Murakami 2:6-7, 4:14-15, 19-20, 43-44) which improves plating properties (i.e. adhesion between the steel sheet and subsequently applied plating layer) (Takada 9:7-41; Murakami 1:4-5, 12-15). Further, Hayashi teaches 1.0% or less Ni (Hayashi [0036]), Takada teaches 0.2-5.0% Ni (Takada 3:11), and Murakami teaches 0.10 to 8.0% Ni (Murakami 1:24), which are overlapping amounts of Ni and related to the basis of the rejection.
Hayashi and either one of Takada or Murakami are in the same field of endeavor because they teach steel for use in automobiles (Hayashi [0001], [0002]; Takada 1:18-34) and/or coated steel sheets 
Evidence to support applicant’s argument that the differences in C concentration between Hayashi and either one of Takada or Murakami affects the presence of a Ni enriched layer has not been presented. Takada teaches 0.05 to 0.2% C (Takada abstract) and Murakami teaches 0.0040% or less C (abstract pg. 1 para. 3) (i.e. different C contents), but both references teach the presence and improved plating (or adhesion) benefits of a Ni enriched surface layer (Takada 9:-14; Murakami 1:4-5, 12-15). These differences in C content in Takada and Murakami suggest that the presence of a Ni enriched layer is not dependent on the amount of C present in the steel sheet.
	The applicant argues that mechanical properties of steel result from chemical composition and its method of manufacture where Hayashi suppresses deviation in mechanical properties ([0049]) and Ni enhances hardenability and secures strength after quenching ([0036]) such that Hayashi wants a uniform distribution of Ni and does not teach a Ni enriched layer (Remarks 10/5/21 para. spanning pgs. 12-13).
	The examiner respectfully disagrees. Hayashi teaches a composition (abstract, [0017]-[0021], [0027]-[0040]) and processing ([0048]-[0054]) that overlap with that claimed. Based on applicants above argument that mechanical properties result from chemical composition and method of manufacture, then the mechanical properties of the steel of Hayashi would be substantially similar to those claimed. 
In response to applicant's argument that Hayashi does not teach the presence of a Ni enriched layer, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
While Hayashi teaches that it is preferable to suppress deviation of mechanical properties of the pressed steel material ([0049]) and that Ni enhances hardenability and stably secures strength ([0036]), evidence that these teachings necessitate a uniform distribution of Ni has not been presented. Further claim 55 does not limit the Ni enriched layer, such as by requiring a specific amount of Ni or thickness. 
	The applicant argues Hayashi in view of Takada or Murakami does not recognize that N is a result-effective variable for obtaining precipitation of TiN, Nb(CN) or (Ti,Nb)(CN) to limit growth of austenitic grain and avoid formation of coarse precipitates (applicant’s specification [0074]) (Remarks 10/5/21 pg. 13 para. 2, pg. 15 para. 2).
The examiner respectfully disagrees. Hayashi teaches Ti forms fine precipitates such as carbides, nitrides, or carbonitrides (i.e. TiN and Ti(CN)) in steel and refines the steel structure (i.e. limits growth of austenitic grains) ([0033]). Takada teaches Ti and Nb increase strength and N is an austenite-stabilizing element (7:34-37). Murakami teaches N is added to form a nitride (3:31-34) and that Ti and Nb are carbonitride-forming element (i.e. Nb(CN) and (Ti, Nb)(CN)) (3:34-37). Therefore Hayashi in view of either one of Takada or Murakami teach the presence of TiN, Nb(CN), and/or (Ti, Nb)(CN).
	With respect to claims 83-85, the applicant argues Hayashi does not teach or suggest the formulas (Remarks 10/5/21 pg. 17 para. 2).
In response to applicant's argument that Hayashi does not teach or suggest the Ni concentration formulas, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Hayashi in view of Takada teaches a nominal Ni amount (Takada Table 1) and the Ni content of the surface layer (Takada Table 3) at a depth of 0.5 um (Takada 12:6-12). The expression of claim 83 is calculated to be 0.2 to 3.0 and the expression of claims 84 and 85 is calculated to be 0.23 to 5.32, which overlap with the claimed ranges such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	Hayashi in view of Murakami teaches a composition (Hayashi abstract, [0017]-[0021], [0027]-[0040]), Ni concentrated layer (Murakami 2:6-7, 35-36, 4:14-15, 19-20, 43-44), and reheating and hot rolling processes (Hayashi [0050]-[0052]; Murakami 2:16-17, 3:49-52) that are substantially similar to that claimed such that, absent evidence to the contrary, it appears the product of the prior art is substantially similar to that claimed, including the expressions related to Ni content and depth recited in claims 83-85.
Takeda in view of Azuma and Hudson
	The applicant argues Takeda teaches firelite is generated at the interface between the steel material and Fe-based single oxides (Takeda [0015]) (Remarks 10/5/21 pg. 21 para. 3), but Hudson does not mention firelite, only scale of iron oxides (Hudson 577:8-16) (Remarks 10/5/21 para. spanning pgs. 21-22), such that the compositions of the scale are different and there is no basis that wear on dies and rolls and surface defects would be an issue with the steels of Takeda, which produces a Si-containing steel sheet having good surface properties (Takeda [0001]) (Remarks 10/5/21 pg. 22 para. 2).
	The examiner respectfully disagrees. Hudson generically teaches “Oxide scale must be completely removed from hot-worked or hot-rolled steel before subsequent processing is initiated, in order to prevent wear on dies and rolls and avoid surface defects in the final product.” (67:1:1). Oxide scale is a ceramic material. Ceramic materials are hard and brittle. Therefore, absent evidence to the contrary, the removal of any hard and brittle oxide provides the advantages of preventing wear on dies and rolls and avoids surface defects in the final product (Hudson 67:1:1).
	The applicant argues Azuma teaches pickling as a pre-step to cold rolling and annealing and hot-forming (Azuma [0012], [0034]), but Takeda neither cold rolls nor hot forms (Remarks 10/5/21 pg. 22 para. 3).
	The examiner respectfully disagrees. Takeda teaches a steel sheet for use in automobile applications ([0003]) and only teaches processing through hot rolling and winding ([0044], [0045]) because Takeda is directed to controlling the scale during heat treatment and hot rolling processes ([0019]-[0028]). One of ordinary skill in the art would understand that the wound steel sheet of Takeda is not in a form that can be used for an automobile and further processing, such as pickling, cold rolling, and annealing is necessary (Azuma [0034]; claim 56). Further Azuma and Takeda are in the same field of endeavor of steel sheets for automobiles (Takeda [0003]; Azuma [0001], [0002]) with overlapping compositions (Takeda [0010], [0012], [0029]-[0042]; Azuma [0009]-[0011], [0016]-[0027]) such that they are analogous art. MPEP 2141.01(a)(I). 
	With respect to claim 89, the applicant argues Takeda in view of Azuma and Hudson do not teach 1.19 to 2% Ni (Remarks pg. 22 para. 5) because Takeda teaches 1.0% or less Ni where excessive inclusion makes it economically unacceptable (Takeda [0012], [0037]) (Remarks 10/5/21 pg. 22 para. 6).
	The examiner respectfully disagrees. While Takeda teaches Ni at 1.0% or less because excessive inclusion makes it economically unacceptable (Takeda [0037]), Azuma teaches 0.005 to 5% Ni suppresses hydrogen intrusion by Ni sulfide to improve delayed fracture and ensure strength by enhancing hardenability without workability becoming poor (Azuma [0025]). One of ordinary skill in the art would understand how to vary Ni content within the range of Azuma for the desired properties while being aware of the cost increase of the steel.
Takeda in view of Wakabayashi and Hudson
	The applicant argues Takeda in view of Wakabayashi and Hudson does not teach pickling an oxide layer over a nickel enriched layer formed during the preceding steps (Remarks pg. 26 para. 2) because the scale of Takeda in view of Wakabayashi appears to be different from the scale of Hudson (Remarks pg. 27 para. 2), where Hudson teaches a scale that consists of iron oxides (Hudson 577:8-16) (Remarks pg. 27 para. 3), Takeda teaches a scale of firelite at the interface between steel material and Fe-based single oxides (Takeda [0015]), and Wakabayashi teaches oxides of Si and Mn on the steel sheet surface (Wakabayashi [0038]) (Remarks 10/5/21 pg. 27 para. 4).
	The examiner respectfully disagrees. Hudson generically teaches “Oxide scale must be completely removed from hot-worked or hot-rolled steel before subsequent processing is initiated, in order to prevent wear on dies and rolls and avoid surface defects in the final product.” (67:1:1). Oxide scale is a ceramic material. Ceramic materials are hard and brittle relative to the steel sheet. Therefore, absent evidence to the contrary, the removal of any hard and brittle oxide provides the advantages of Hudson of preventing wear on dies and rolls and avoids surface defects in the final product.
	The applicant argues Wakabayashi teaches pickling as a pre-step to cold rolling before hot dip and annealing (Wakabayashi [0010], [0032]), which are at temperatures that exceed the coiling temperature of Takeda (Remarks 10/5/21 pg. 27 para. 6).
	It is unclear to the examiner based on applicants above argument how the combination of Takeda in view of Wakabayashi is rendered unobvious. With respect to processing, the rejection relies on the coiling temperature and pickling process of Wakabayashi. The coiling temperatures of Takeda (i.e. 450°C [0044], Table 2) and Wakabayashi (i.e. 700°C or lower [0032]) overlap and the pickling process advantageously removes oxide scale preventing wear on dies and rolls and avoiding surface defects (Hudson 67:1:1), rendering the combination of Takeda and Wakabayashi obvious. 
	The applicant argues there is no reason to uncoil and pickle the coil of Takeda because Takeda is not concerned with what happens after winding because the process ends with winding (Fig. 1) (Remarks 10/5/21 para. spanning pgs. 27-28).
	The examiner respectfully disagrees. Takeda teaches steel for use in automobile applications ([0003]). Absent evidence to the contrary, wound steel sheets are not used in automobiles, but rather undergo additional processing to be used in automobiles (Wakabayashi [0002]), such as pickling after winding (Wakabayashi [0032]) to remove oxide scale (Hudson 67:1:2), preventing wear on dies and rolls and avoiding surface defects in the final product (Hudson 67:1:1).
In response to applicant's arguments against the references individually (i.e. Takeda), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (i.e. Takeda in view of Wakabayashi and Hudson).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	With respect to claim 89, the applicant argues Takeda teaches Ni of 1.0% or less because excessive inclusion makes it economically unacceptable (Takeda [0012], [0037]) (Remarks 10/5/21 pg. 28 para. 3).
	The examiner respectfully disagrees. While Takeda teaches Ni at 1.0% or less because excessive inclusion makes it economically unacceptable (Takeda [0037]), Wakabayashi teaches 0.05 to 2% Ni improves ductility and toughness without impairing toughness due to the increase in strength (Wakabayashi [0018]). One of ordinary skill in the art would understand how to vary Ni content within the range of Wakabayashi for the desired properties while being aware of the cost increase of the steel.
Wakabayashi in view of either one of Takeda or Takada
	The applicant argues that Wakabayashi does not teach Ni being concentrated on the surface and only that Ni improves ductility and toughness ([0018]), such that Wakabayashi does not want any weak spots and variations in toughness and suggests a uniform distribution of Ni throughout (Remarks 10/5/21 pg. 31 para. 2).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The rejection is based on Wakabayashi in view of either one of Takeda or Takada where Takeda or Takada teach the presence of a Ni enriched layer to improve plating properties (Takeda [0037]; Takada 9:7-41) as a result of processing that is substantially similar to that of Wakabayashi (Wakabayashi [0032], [0042], Table 2; Takeda [0019], [0020], [0023], [0044], [0045], Table 2; Takada 8:47-48, 9:8-41).
	The teaching in Wakabayashi that Ni improves ductility and toughness (Wakabayashi [0018]) 
does not preclude it from concentrating on the surface. Evidence that the process of Wakabayashi does not result in a Ni surface concentration has not been presented. 
	The applicant argues there is no basis for the casting, reheating, hot rolling, and coiling processes of Takeda ([0019], [0020], [0044], [0045], Table 2) being substantially similar to the process of Wakabayashi ([0032], [0042]) (Remarks 10/5/21 pg. 31 para. 3).
	The examiner respectfully disagrees. As seen in the below table, the casting, heating, hot rolling, winding, and/or pickling conditions of Wakabayashi ([0032], [0042]. Table 2) overlap with those of Takeda ([0019], [0020], [0023], [0044], [0045], Table 2) such that they are substantially similar processes. 
Process Claim 55
Wakabayashi
Takeda
Casting
Casting [0032], [0042]
Slab [0019]
Reheating
1250-1300°C
20-45 minutes
Heating [0032], [0042], Table 2
1200°C or higher, Exs. 1200-1260°C
-
Heating [0020], [0023]
1173 – 1300°C
15 to 40 mins
Hot Rolling
ERT 825-950°C
Hot Rolling [0032]
Finish at Ar3 or higher
Hot Rolling [0045], Table 2
Finish 897 – 906°C
Coiling
500-750°C
Winding [0032], [0042], Table 2
700°C or less, Exs. 500-680°C
Winding [0044], Table 2
450°C
Pickling
Pickling [0032], [0042]
-


	The applicant argues that Takada teaches 0.05 to 0.2% C such that the teaching are not relevant to steels with 0.24 to 0.38% C (Remarks 10/5/21 para. spanning pgs. 31-32).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is based on Wakabayashi in view of Takada. Takada is relied on to teach the holding time after reheating of at least 45 minutes to concentrate Ni in the steel sheet surface layer (Takada 9:8-19) where concentrating Ni improves plating properties (Takada 9:7-14). Further, Wakabayashi teaches 2.0% or less Ni ([0018]) and Takada teaches 0.2 to 5.0% Ni (3:11), which overlap.
Wakabayashi and Takada are in the same field of endeavor because they teach steel for use in automobiles (Wakabayashi [0002]; Takada 1:18-34) and coated steel sheets (Wakabayashi [0036], [0037]; Takada 10:52-67, 11:1-26) that undergo substantially similar processing (Wakabayashi [0032], [0042], Table 2; Takada 8:19-48, 9:8-19, 40-41). Therefore, Wakabayashi and Takada are analogous art. MPEP 2141.01(a)(I).
Response to Arguments filed November 11, 2021
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive.
New Claims 90-92
The applicant argues new claim 90 is supported by [0037] (Remarks 11/11/21 pg. 9 para. 4).
	The examiner respectfully disagrees. As discussed in more detail in the below 112(a) new matter rejection, new claim 90 recites a mechanical strength Rm of greater than or equal to 1800 MPa for the hot rolled steel sheet, whereas applicant’s specification, such as [0037], [0109], [0111], and Table 2 only support this claim limitation for a press hardened part.
	The applicant argues new claim 91 is supported by [0086], [0088], [0089] (Remarks 11/11/21 pg. 9 para. 4).
	The examiner respectfully disagrees. As discussed in more detail in the below 112(a) new matter rejection, new claim 91 recites a diffusible hydrogen content of less than or equal to 0.16 ppm for the hot rolled steel sheet, whereas applicant’s specification, such as [0086], [0088], [0089], [0109], [0111], and Table 2 only support this claim limitation for a press hardened part.
	The applicant argues new claim 92 is supported by [0074] (Remarks 11/11/21 pg. 9 para. 4).
	The examiner respectfully disagrees. As discussed in more detail in the below 112(a) new matter rejection, new claim 92 recites TiN, Nb(CN) or (Ti, Nb)(CN) precipitates in the hot rolled steel sheet, whereas applicant’s specification, such as [0074], only supports the presence of these precipitates as a result of the N content and does not specify when during the fabrication process they are present in the steel.
	With respect to new claim 90, the applicant argues applicant’s specification states in [0116] that when parameter P1 is below 1.1% a strength Rm of 1800 MPa is not obtained after press hardening, such that a strength Rm of 1800 MPa is not inherent in the compositions of the cited references (Remarks 11/11/21 pg. 10 para. 5).
	The examiner respectfully disagrees. Hayashi teaches a P1 (i.e. 2.6C+(Mn/5.3)+(Cr/13)+(Si/15)) of 0.4 to 1.9 (Hayashi abstract, [0017]-[0021], [0027]-[0040]), Takeda teaches P1 of 0.26 to 1.6 ([0010], [0012], [0029]-[0042]), and Wakabayashi teaches P1 of 0.40 to 1.89 (Wakabayashi [0009], [0013]-[0020]). Since these values all overlap with a P1 of greater than or equal to 1.1, then the resulting strength Rm would also be expected to overlap with greater than or equal to 1800 MPa such that a prima facie case of obviousness exists. MPEP 2144.05(I). Evidence to overcome the prima facie case of obviousness, such as an explanation from the applicant that establishes the criticality of P1 by comparing a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range has not been presented. MPEP 2144.05(III), 716.02(b)(II), 716.02(d)(II).
	With respect to new claim 91, the applicant argues data in Table 2 of applicant’s specification and [0111] show that a diffusible hydrogen content over the hot rolled steel sheet of less than or equal to 0.16 ppm is not necessarily  provided by the heating temperatures encompassed by the cited references (Remarks 11/11/21 para. spanning pgs. 10-11).
	The examiner respectfully disagrees. Applicant’s specification recites that a diffusible hydrogen content below 0.16 ppm is obtained when (Nimax+Ninom)/2 x (delta) is greater than or equal to 0.6 ([0088], Fig. 3). Since the prior art renders this equation obvious (see claim 83 rejections), then it appears that the claimed diffusible hydrogen content of the prior art is also substantially similar.	
	With respect to new claim 92, the applicant argues Hayashi, Takeda, and Wakabayashi do not teach or suggest the hot rolled steel sheet comprises precipitates of TiN, Nb(CN), or (Ti,Nb)(CN) (Remarks 11/11/21 pg. 12 para. 1).
	The examiner respectfully disagrees. Hayashi teaches Ti forms fine precipitates such as carbides, nitrides, or carbonitrides (i.e. TiN and Ti(CN)) in steel and that Ti refines the steel structure (i.e. limits growth of austenitic grains) (Hayashi [0033]). Takeda teaches Ti is effective for fixing C and N (i.e. TiN or (Ti, Nb(CN)) (Takeda [0039]). Wakabayashi teaches N forms nitrides (Wakabayashi [0017]) and that Ti and Nb form precipitates (Wakabayashi [0019]). Therefore, the presence of TiN, Nb(CN), and/or (Ti, Nb)(CN) is taught by the prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 90-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 90 lines 1-2 “the hot rolled steel sheet has a mechanical strength Rm greater than or equal to 1800 MPa” fails to comply with the written description requirement. The applicant argues new claim 90 is supported by [0037] (Remarks 11/11/21 pg. 9 para. 4). The examiner respectfully disagrees. In applicant’s specification [0037] recites “the press hardened part has a mechanical strength Rm greater than or equal to 1800 MPa”. Emphasis added. In contrast, claim 90 lines 1-2 recite “the hot rolled steel sheet has a mechanical strength Rm greater than or equal to 1800 MPa”. The hot rolled steel sheet of claim 55 and the press hardened part of applicant’s specification are different. The hot rolled steel sheet refers to the steel sheet after hot rolling. After hot rolling the steel sheet undergoes coiling, pickling, cutting, heating, hot stamping, and holding (examined claim 55 and withdrawn claim 59), which forms a press hardened part. Further, the examples in [0111] and Table 2 of applicant’s specification show Rm of more than 1800 MPa after the hot rolled sheet has been pickled, cut, held at a temperature, hot stamped, and cooled as discussed in [0109]. Therefore, there does not appear to be support for claim 90 which recites the hot rolled steel sheet (i.e. not the press hardened part) has a mechanical strength Rm of greater than or equal to 1800 MPa.
	In the October 9, 2019 restriction requirement the process for press hardening was subject to a species restriction (pg. 3 Species IV). Applicant’s response filed March 5, 2020 elected Species I for prosecution (pg. 6 para. 1). Therefore, a claim directed to the mechanical strength of the press hardened part would be subject to restriction by original presentation because it is not directed to the species elected for prosecution.
	Claim 91 lines 1-2 “a diffusible hydrogen content over the hot rolled steel sheet is less than or equal to 0.16 ppm” fails to comply with the written description requirement. The applicant argues new claim 91 is supported by [0086], [0088], and [0089] (Remarks 11/11/21 pg. 9 para. 4). The examiner respectfully disagrees. In applicant’s specification [0086] recites “The inventors have therefore sought means with which to lower the diffusible hydrogen content over a hot stamped part to a very low level, i.e., less than or equal to 0.16 ppm.” Emphasis added. In applicant’s specification [0088] is directed to “press hardened parts” (Emphasis added.) where “A diffusible hydrogen content below 0.16 ppm is obtained when (Nimax+Ninom)/2 x (delta) >= 0.6…”. Similarly in applicant’s specification [0089] recites “In Figure 4, concern the same press hardened parts, the inventors have also shown that the diffusible hydrogen content below 0.16 ppm was achieved…”. Emphasis added.  The hot rolled steel sheet of claim 55 and the press hardened part of applicant’s specification are different. The hot rolled steel sheet refers to the steel sheet after hot rolling.  After hot rolling the steel sheet undergoes coiling, pickling, cutting, heating, hot stamping, and holding (claims 55 and 59), which forms a press hardened part. Further, [0111] and Table 2 of applicant’s specification show references with diffusible hydrogen contents of 0.16 ppm or less after the hot rolled sheet has been pickled, cut, held at a temperature, hot stamped, and cooled as discussed in [0109]. Therefore, there does not appear to be support for claim 91 which recites the hot rolled steel sheet (i.e. not the press hardened part) has a diffusible hydrogen content of less than or equal to 0.16 ppm.
In the October 9, 2019 restriction requirement the process for press hardening was subject to a species restriction (pg. 3 Species IV). Applicant’s response filed March 5, 2020 elected Species I for prosecution (pg. 6 para. 1). Therefore, a claim directed to the diffusible hydrogen content of the press hardened part would be subject to restriction by original presentation because it is not directed to the species elected for prosecution.
	Claim 92 lines 1-2 “the hot rolled steel sheet comprises precipitates of TiN, Nb(CN) or (Ti, Nb)(CN)” fails to comply with the written description requirement. In the remarks filed November 11, 2021 the applicant argues new claim 92 is supported by [0074] (Remarks pg. 9 para. 4). The examiner respectfully disagrees. In applicant’s specification [0074] recites “A nitrogen content over 0.003% makes it possible to obtain precipitation of TiN, Nb(CN) or (Ti, Nb)(CN)…” This does not recite when in the fabrication method for a hot rolled steel sheet the precipitates are formed. Therefore, there does not appear to be support for claim 92, which recites the hot rolled steel sheet (i.e. at a particular step in the fabrication method) comprises precipitates of TiN, Nb(CN) or (Ti, Nb)(CN).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55, 56, 64-68, 80-86, 91, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JP 2014-040628 machine translation) in view of either one of Takada (US 6,517,955) or Murakami (JP 2004-225150 machine translation).
Regarding claim 55, Hayashi teaches continuous casting of a steel slab ([0048]) with a composition that overlaps with that instantly claimed (Abstract, [0017]-[0021], and [0027]-[0040]) that is heated to 1100 to 1300°C for 10 minutes to 10 hours followed by hot rolling (i.e. reheating the intermediate product to a temperature between 1250 and 1300°C for a hold time between 20 and 45 minutes; [0050] and [0051])  with a rolling completion temperature of 800 to 1000°C (i.e. an end of rolling temperature, ERT, between 825 and 950°C; [0052]), then winding at 400 to 700°C (i.e. coiling between 500 and 750°C; [0053]) and pickling by a conventional method for scale removal (i.e. pickling an oxide layer formed during the preceding steps; [0054]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Claim 55
Hayashi Abstract, [0017]-[0021], and [0027]-[0040]
C
0.24 – 0.38
0.10 – 0.40
Mn
0.40 – 3
1.0 – 3.0
Si
0.10 – 0.70
0.001 – 2.0
Al
0.015 – 0.070
0.001 – 1.0
Cr
0 – 2
1.0 or less
Ni
0.25 – 2
1.0 or less
Ti
0.015 – 0.10
0.050 – 0.40
Nb
0 – 0.060
0.4 or less
B
0.0005 – 0.0040
0.01 or less
N
0.003 – 0.010
0.01 or less
S
0.0001 – 0.005
0.01 or less
P
0.0001 – 0.025
0.05 or less
Ti/N
> 3.42
≤ 40
2.6C+(Mn/5.3)+ (Cr/13)+(Si/15)
≥ 1.1
0.4 – 1.9
Fe
Balance
Balance
Impurities
Inevitable
Present


Claim 55
Hayashi
Takada
Murakami
Casting
Continuous casting [0048]
Casting 8:47-48
-
Reheating
1250 – 1300°C
20 – 45 mins
Heating [0050], [0051]
1100 – 1300°C
10 mins – 10 hrs
Holding 9:8-18
1150°C or higher
At least 45 mins
Holding 2:16, 3:51-52
1100°C or higher
20 mins or more
Hot Rolling
ERT 825 – 950°C
Hot Rolling [0052]
ERT 800 – 1000°C
Hot Rolling 9:19
-
Hot Rolling 2:17
-
Coiling
500 – 750°C
Winding [0053]
400 – 700°C
Coiling 8:19-39
550 – 750°C
Coiling 2:16-17, 3:52
650°C or higher
Pickling
Pickling [0054]
Descaling 9:40-41
Pickling 5:5


Hayashi is silent to the presence of a nickel enriched layer being formed during the preceding steps.
Takada teaches a method of manufacturing a high strength steel sheet (1:9-16) where the holding temperature and time after casting as well as the coiling temperature after hot rolling increase the Ni concentration of the steel sheet surface, and holding after casting is performed at 1150°C or higher for at least 45 minutes and coiling is performed at 550 to 750°C and is followed by descaling (9:7-41).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention for the process of Hayashi to form a Ni concentration on the steel surface sheet because Ni is more resistant to oxidation and remains even after cold rolling, improving plating properties (Takada 9:7-41). In order for the Ni concentration on the steel surface to provide the benefit of improving plating properties, it would necessarily need to be present during plating. The plating process takes place after pickling (Hayashi [0054], [0063]) such that an oxide layer is pickled and not the Ni enriched layer. The processing conditions that form the Ni concentration on the steel surface sheet (Takada 8:47-48, 9:8-41) are substantially similar to the processing conditions of Hayashi (Hayashi [0050]-[0054]) such that it appears the products are substantially similar, including Ni concentrating on the steel surface. Thus, one of ordinary skill would be motivated to combine this teaching of Takada with Hayashi. Following scale removal, Hayashi and Takada both teach cold rolling, annealing (Hayashi [0054], [0056], [0058]; Takada 8:47-67 and 9:43-67), then hot dip galvanizing (Hayashi [0063]; Takada 10:48-67 and 11:1-26) such that the improved playing taught by Takada would also be beneficial in Hayashi.
As an alternative to Takada, Murakami teaches a method of manufacturing a steel sheet (1:1) where after hot rolling (i.e. spreading) and subsequent pickling a Ni-enriched portion is present on the surface of the steel material (2:6-7) to leave a Ni concentrated portion on the steel surface even after descaling such as pickling (2:35-36) by holding at 1100°C or higher for 20 minutes or more in the heat history of hot-rolling and coiling after hot-rolling finish rolling at 650°C or higher is required (2:16-17, 3:49-52) where a Ni concentrated portion is formed by Ni diffusion that results from the selected temperature and time conditions (4:14-15, 19-20, 43-44).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention for the process of Hayashi to form a Ni concentrated portion on the steel surface because it improves adhesion between the steel sheet and a subsequently applied layer (Murakami 1:4-5, 12-15). The processing conditions that form the Ni concentrated portion on the steel surface (Murakami 2:16-17, 3:51-52) are substantially similar to the processing conditions of Hayashi (Hayashi [0050]-[0054] such that it appears the products are substantially similar, including a Ni-enriched portion being present on the surface of the steel material. Thus, one of ordinary skill would be motivated to combine this teaching of Murakami with Hayashi.
Regarding claim 56, Hayashi teaches pickling, cold rolling ([0054], [0056]), then annealing from Ac3 point to 950°C ([0058]), where in the examples the Ac3 temperature ranges from 772 to 869°C (Table 3). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 64 and 65, Hayashi teaches continuously casting into a 245 mm thick slab ([0071]). 
Regarding claims 66 and 67, Hayashi teaches a hot rolled steel sheet having a thickness of 2.6 mm ([0071]).
Regarding claim 68, Hayashi teaches cold rolling with a reduction ratio of 30 to 80% ([0056]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 80 and 81, Hayashi in view of Takada teaches a hot rolled and coiled steel sheet (Hayashi [0050]-[0054]; Takada 8:47-48, 9:8-41) pickled by a conventional method for scale removal (Hayashi [0054], Takada 9:40-41) where the presence of the Ni concentration on the steel sheet surface layer improves plating (Takada 9:19-24). In order for the Ni concentration on the steel surface to provide the benefit of improving plating properties, it would necessarily need to be present during plating. The plating process takes place after pickling (Hayashi [0054], [0063]) such that an oxide layer is pickled and not the Ni enriched layer.
As an alternative, Hayashi in view of Murakami teaches a hot rolled and coiled steel sheet (Hayashi [0050]-[0054]; Murakami 2:16-17, 3:51-52) with a Ni-enriched portion present on the surface of the steel material  (Murakami 2:6-7) even after descaling such as pickling (i.e. the pickling provides an area enriched with Ni on the surface of the hot rolled and coiled sheet) (Murakami 2:35-36) formed by Ni diffusion that results from the selected temperature and time conditions (Murakami 4:14-15, 19-20, 43-44).
Regarding claims 82 and 86, Hayashi in view of Takada teaches a hot rolled and coiled steel sheet (Hayashi [0050]-[0054]; Takada 8:47-48, 9:8-41) pickled by a conventional method for scale removal (Hayashi [0054], Takada 9:40-41) where the presence of the Ni concentration on the steel sheet surface layer improves plating (Takada 9:19-24) and in the examples the nominal Ni amount (wt%) (Table 1) is less than the surface layer Ni (%) (Table 3) at a depth of 0.5 um (12:6-12) (i.e. the hot rolled and coiled sheet has a nickel content that varies over a depth of the hot rolled and coiled sheet, claim 82; and a nickel content at a point near a surface of the hot rolled and coiled sheet is greater than a nominal nickel content of the hot rolled and coiled sheet, claim 86). 
As an alternative, Hayashi in view of Murakami teaches a hot rolled and coiled steel sheet (Hayashi [0050]-[0054]; Murakami 2:16-17, 3:51-52) with a Ni-enriched portion present on the surface of the steel material  (i.e. the Ni content of the hot rolled and coiled sheet varies over a depth, claim 85; a Ni content at a point near the surface of the hot rolled and coiled sheet is greater than a nominal Ni content of the hot rolled and coiled sheet, claim 86) (Murakami 2:6-7) even after descaling such as pickling (i.e. the pickling provides an area enriched with Ni on the surface of the hot rolled and coiled sheet) (Murakami 2:35-36) formed by Ni diffusion that results from the selected temperature and time conditions (Murakami 4:14-15, 19-20, 43-44).
Regarding claims 83-85, Hayashi in view of Takada teaches a steel sheet with a Ni concentration on the surface (Takada 9:7-41) and in the examples the nominal Ni amount (wt%) (Takada Table 1) and the surface layer Ni (%) (Takada Table 3) at a depth of 0.5 um (Takada 12:6-12). From these teachings, the expression of claim 83 was calculated to range from 0.2 to 3.0 and the expression of claims 84 and 85 was calculated to range from 0.23 to 5.32. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative, Hayashi in view of Murakami teaches a Ni-enriched portion present on the surface of the steel material (Murakami 2:6-7) even after descaling such as pickling (Murakami 2:35-36) formed by Ni diffusion that results from the selected temperature and time conditions (Murakami 4:14-15, 19-20, 43-44). The limitations directed to the nickel content variation with depth have been considered. They have been determined to recite a property that results from the instantly claimed composition and reheating and hot rolling processes. Hayashi in view of Murakami teaches a composition (Hayashi Abstract, [0017]-[0021], and [0027]-[0040]), Ni concentrated layer (Murakami 2:6-7, 35-36, 4:14-15, 19-20, 43-44), and reheating and hot rolling process that read on that claimed (Hayashi [0050]-[0052]; Murakami 2:16-17, 3:49-52). The composition and processes of the prior art (i.e. the reheating temperature and hold time, the hot rolling end temperature, the coiling, and the pickling) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the Ni content variation over sheet depth (claim 82), the expressions relating Ni content to depth (claims 83-85), and the Ni content near the surface versus the nominal content (claim 86). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A).
Regarding claim 91, the composition (Hayashi abstract, [0017]-[0021], [0027]-[0040]) and processing (Hayashi [0050]-[0053]; Takada 9:7-41) of the prior art are substantially similar to that claimed. It appears that the product of the process of the prior art is substantially similar to that claimed, including having a diffusible hydrogen content over the hot rolled steel sheet of less than or equal to 0.16 ppm. In support of this Hayashi in view of Takada teaches forming a Ni enriched layer (Takada 9:7-41) with (Nimax+Ninom)/2 x delta of 0.2 to 3.0 (Takada Table 1 nominal Ni amount, Table 3 surface layer Ni at a depth of 0.5 um 12:6-12). Applicant’s specification recites in [0088] that a diffusible hydrogen content below 0.16 ppm is obtained when the above expression is >= 0.6, which overlaps with the teachings of Hayashi in view of Takada.
As an alternative, the composition (Hayashi abstract, [0017]-[0021], [0027]-[0040]) and processing (Hayashi [0050]-[0053]; Murakami 2:16-17, 3:49-52) of the prior art to form a Ni enriched layer (Murakami 2:6-7, 4:14-15, 19-20, 43-44) are substantially similar to that claimed. It appears that the product of the process of the prior art is substantially similar to that claimed, including having a diffusible hydrogen content over the hot rolled steel sheet of less than or equal to 0.16 ppm.
Regarding claim 92, Hayashi teaches Ti forms fine precipitates such as carbides, nitrides (i.e. the hot rolled steel sheet comprises precipitates of TiN), or carbonitrides, refines the steel structure, and improves ductility ([0033]). 
Claims 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of either one of Takada or Murakami as applied to claim 56 above, and further in view of Hudson (Hudson. “Pickling and Descaling.” ASM Handbook. Vol. 5: Surface Engineering. ASM International. 1994 p. 67-78. Citations as page:column:paragraph.).
Regarding claims 69 and 70, Hayashi in view of Takada teaches pickling by a conventional method for scale removal (Hayashi [0054]; Takada 9:40-41) where the presence of the Ni concentration on the steel sheet surface layer improves plating (i.e. the Ni concentration layer needs to be present on the steel sheet surface during the plating process such that it is left in place during the pickling process) (Takada 9:19-24).
As an alternative, Hayashi in view of Murakami teaches pickling (Hayashi [0054],Murakami 5:5) where a Ni-enriched portion is present on the surface of the steel material after hot rolling (i.e. spreading) and pickling (Murakami 2:6-7).
Hayashi in view of either one of Takada or Murakami is silent to pickling in an acid bath with an inhibitor.
Hudson teaches that oxide scale must be completely removed from hot-rolled steel (67:1:1) where the term pickling refers to the chemical removal of scale by immersion in an aqueous acid solution (67:1:2) and inhibitors are added to acid pickling solutions (69:1:2-3).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Hayashi in view of either one of Takada or Murakami to pickle in an acid bath with an inhibitor because the term pickling refers to the chemical removal of scale by immersion in an aqueous acid solution (Hudson 67:1:2) and the presence of an inhibitor in the acid pickling solution minimizes acid attack on the base metal with loss of iron, avoids pitting associated with overpickling, which contributes to poor surface quality, reduces acid solution spray resulting from hydrogen that forms when acid attacks steel, lowers acid consumption, and minimizes risk of hydrogen embrittlement (Hudson 69:1:2).
Claims 77 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of either one of Takada or Murakami as applied to claim 56 above, and further in view of Langill (Langill. “Continuous Sheet Galvanizing vs. Batch Hot-dip Galvanizing.” American Galvanizers Association. December 1, 2010. Citations as page:paragraph.).
Regarding claims 77 and 78, Hayashi teaches hot dip galvanizing after annealing ([0063]) by a conventional method ([0064]) to form a Zn-Al, Zn-Al-Mg, or Zn-Al-Mg-Si alloy plating layer (i.e. an Al-based alloy (claim 77) and a Zn-based alloy (claim 78); [0046]).
Hayashi is silent to the hot-dip process being continuous.
Langill teaches continuous hot-dip coating processes are used to coating sheet products prior to fabrication (1:2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the hot dip process of Hayashi to be a continuous process because it is performed after annealing and prior to hot pressing (i.e. prior to fabrication of the final part) (Hayashi [0063]-[0070]) where continuous galvanizing processes are performed on sheets prior to fabrication (Langill 1:2).
Claims 55, 56, 69, 70, 80-89, 91, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (JP 2011-147956 machine translation) in view of Azuma (JP 2005-126733 machine translation) and Hudson (Hudson. “Pickling and Descaling.” ASM Handbook. Vol. 5: Surface Engineering. ASM International. 1994 p. 67-78. Citations as page:column:paragraph.).
Regarding claim 55, Takeda teaches method for manufacturing steel sheets used for automobile applications ([0003]) comprising melting to form steel slabs ([0044]) with a preferred composition that overlaps with that instantly claimed ([0010], [0012], and [0029]-[0042]) followed by preferably heating to 1190 to 1280 °C (i.e. reheating the intermediate product between 1250 and 1300°C; [0020]) preferably for 25-35 minutes (i.e. reheating the intermediate product for a hold time between 20 and 45 minutes; [0023]), descaling, rough rolling and finish rolling (hot rolling) ([0025] and [0026]) under normal rolling conditions ([0044]) with a finish rolling temperature of 897 – 906°C (i.e. hot rolling the intermediate product until an end of rolling temperature, ERT, between 825 and 950°C; [0045] and Table 2) then winding at 450°C (i.e. coiling; [0044] and Table 2) where the Ni uniformly concentrates on the surface, changing the form of the oxide containing Si or Mn and preventing deterioration of the plating property (i.e. a nickel enriched layer) ([0037]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Element
Claim 55
Takeda [0010], [0012], [0029]-[0042]
Azuma [0009]-[0011] and [0016]-[0027]
C
0.24 – 0.38
0.05-0.3
0.05 – 0.4
Mn
0.40 – 3 
0.5 – 3.0
0.01 – 4 
Si
0.10 – 0.70
0.5 – 2.5
0.005 – 2.0
Al
0.015 – 0.070
0.1 or less  (not including 0)
0.005 – 2.0 
Cr
0 – 2 
0.003-0.8
0.001 – 3 
Ni
0.25 – 2
0.003-0.8
0.005 – 5 
Ti
0.015 – 0.10
0.003-0.5 
0.001 – 3 
Nb
0 – 0.060
0.003-0.5
0.01 – 3 
B
0.0005 – 0.0040
0.0004-0.005
0.0002 – 0.1
N
0.003 – 0.010
-
or less
S
0.0001 – 0.005
0.01 or less  (not including 0)
0.05 or less
P
0.0001 – 0.025
0.01 or less  (not including 0)
0.0001 – 0.1
Ti/N
> 3.42
≤ 50 (0.5/0.01)
-
2.6C+(Mn/5.3)+ (Cr/13)+(Si/15)
≥ 1.1
0.26 – 1.6
-
Fe
Balance
Balance
Balance
Impurities
Inevitable
Present
Present


Takeda is silent to the presence of N.
Azuma teaches a steel sheet (Problem to be Solved) for manufacturing automobile parts ([0001]) with a composition that overlaps with that instantly claimed and that taught by Takeda (Problem to Be Solved, Solution, [0009]-[0011], [0016]-[0027]) comprising 0.01 % or less N ([0019]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include 0.01 or less N in the steel of Takeda because N above 0.01% contributes to workability deterioration and blowhole generation during welding (Azuma [0019]).
Takeda teaches winding (i.e. coiling) at 450°C, but it silent to coiling at a temperature between 500 and 750°C.
Azuma teaches manufacturing the steel sheet by casting a slab, hot rolling by heating to 1100 to 1300°C and finish rolling at Ar3 transformation point or higher followed by winding (i.e. coiling) in a temperature range of 500 to 700°C ([0030]-[0033]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takeda to performing the winding within a temperature range of 500 to 700°C because below 500°C it is difficult to perform mechanical cutting of the steel sheet after hot rolling without deteriorating high temperature formability above 700°C (Azuma [0032] and [0033]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Takeda is silent to pickling an oxide layer for during the preceding steps (i.e. reheating, hot rolling, and coiling).
Azuma teaches casting, hot rolling, and winding (i.e. coiling) such that an oxide scale forms ([0030]) then pickling ([0034]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takeda to pickle after hot rolling and winding because pickling removes the scale from steel surfaces (Hudson 67:1:2) where the oxide scale must be completed remove from hot-rolled steel before subsequent processing is initiated in order to prevent wear on dies and rolls and avoid surface defects in the final product (Hudson 67:1:1).
Regarding claim 56, Takeda teaches a method for manufacturing steel sheets used for automobile applications ([0003]), but is silent to cold rolling and annealing the hot rolled and wound (i.e. coiled) steel sheet.
Azuma teaches a steel sheet for manufacturing automobile parts ([0001]) with a composition that overlaps with that instantly claimed and that taught by Takeda (Problem to Be Solved, Solution, [0009]-[0011], [0016]-[0027]) manufactured by casting a slab, hot rolling by heating to 1100 to 1300°C and finish rolling at Ar3 transformation point or higher, winding (i.e. coiling) ([0030]), pickling, cold rolling, and annealing at a temperature range of 600 to 950°C ([0034]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Azuma to perform cold rolling and annealing because it manufactures a steel sheet excellent in high temperature formability, where cold rolling allows for correction of the shape of the steel sheet without causing cracks, and annealing prevents non-recrystallization and hardening as well as coarse grains and a rough surface during pressing (Azuma [0034]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 69 and 70, Takeda in view of Azuma teach pickling (Azuma [0034]), but is silent to pickling in an acid bath with an inhibitor.
Hudson teaches that oxide scale must be completely removed from hot-rolled steel (67:1:1) where the term pickling refers to the chemical removal of scale by immersion in an aqueous acid solution (67:1:2) and inhibitors are added to acid pickling solutions (69:1:2-3).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takeda in view of Azuma to pickle in an acid bath with an inhibitor because the term pickling refers to the chemical removal of scale by immersion in an aqueous acid solution (Hudson 67:1:2) and the presence of an inhibitor in the acid pickling solution minimizes acid attack on the base metal with loss of iron, avoids pitting associated with overpickling, which contributes to poor surface quality, reduces acid solution spray resulting from hydrogen that forms when acid attacks steel, lowers acid consumption, and minimizes risk of hydrogen embrittlement (Hudson 69:1:2).
Regarding claims 80 and 81, Takeda teaches Ni uniformly concentrates on the surface (i.e. an area enriched with Ni on the surface of the hot rolled and coiled sheet), effectively changing the form of the oxide containing Si or Mn and preventing the deterioration of the plating property (Takeda [0037]). In order to prevent deterioration of the plating property, then the Ni concentration on the surface is required to still be present during plating, which occurs after pickling (Azuma [0030], [0034], [0036]), which means it is not removed during the pickling process. 
Regarding claims 82 and 86, Takeda teaches Ni uniformly concentrates on the surface (Takeda [0037]).
Regarding claims 83-85, the limitations directed to the nickel content variation with depth have been considered. They have been determined to recite a property that results from the instantly claimed composition and reheating and hot rolling processes. Takeda in view of Azuma teaches a composition (Takeda [0010], [0012], and [0029]-[0042]; Azuma [0019]) and reheating, hot rolling, and coiling processes that read on that claimed (Takeda [0020], [0023], [0025], [0026], [0044], [0045], and Table 2) where Ni uniformly concentrates on the surface (Takeda [0037]). The composition and processes of the prior art (i.e. the reheating temperature and hold time, the hot rolling end temperature, and the coiling) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the Ni content variation over sheet depth (claim 82), the expressions relating Ni content to depth (claims 83-85), and the Ni content near the surface versus the nominal content (claim 86). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A).
Regarding claims 87 and 88, Takeda teaches 1.0% or less, not including 0%, Ti to effectively fix C and N and improve deep drawability without becoming excessive, increasing cost and deteriorating workability ([0039]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 89, Takeda teaches 1.0% or less Ni because excessive inclusion makes it economically unacceptable ([0037]), but is silent to Ni of 1.19 to 2%.
Azuma teaches a steel sheet (Problem to be Solved) for manufacturing automobile parts ([0001]) with 0.005 to 5% Ni ([0025]).
It would have been obvious to one of ordinary skill in the art before filing of applicant’s invention to include 0.005 to 5% Ni in the steel of Takeda because within this range Ni suppresses hydrogen intrusion by NI sulfide to improve delayed fracture ad ensures strength by enhancing hardenability without workability becoming poor (Azuma [0025]). The teaching in Takeda of Ni of 1.0% or less is for economics, such that it does not provide evidence that steel with more than 1.0% Ni is different from a steel with 1.0% or less. Azuma teaches advantages of increasing Ni from more than 1.0 to 5% (Azuma [0025]) such that one of ordinary skill in the art would understand how to vary the Ni content within the range of Azuma for the desired properties while being aware of the cost increase of the steel.
Regarding claim 91, the prior art teaches a composition (Takeda [0010], [0012], [0029]-[0042]; Azuma [0019]) and processing (Takeda [0020]-[0026], [0044], [0045], Table 2; Azuma [0030]-[0034]) to form a Ni enriched layer (Takeda [0037]) that is substantially similar to that claimed. It appears that the product of the composition and process of the prior art is substantially similar to that claimed, including having a diffusible hydrogen content over the hot rolled steel sheet of less than or equal to 0.16 ppm.
Regarding claim 92, Takeda teaches Ti and Nb form carbides and increase strength of the material and that Ti also is effective for fixing C and N ([0039]).
Azuma teaches Ti forms precipitates, such as forming a compound with N (i.e. TiN) ([0022]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Takeda to form TiN precipitates because an upper limit of 0.01% N prevents workability deterioration (Azuma [0019]) and Ti forms compounds with N that reduce the amount of solid solution N and improve hardenability (Azuma [0022]).
Claims 64-68 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Azuma  and Hudson  as applied to claims 55 and 56 above, and further in view of Pehlke (Pehlke. “Steel Continuous Casting.” ASM International. ASM Handbook Vol. 15 (2008) p. 918-925. Citations as page:column:paragraph.).
Regarding claims 64 and 65, Takeda in view of Azuma teaches casting a slab (Takeda [0044]; Azuma [0030]), but is silent to the thickness of the slab.
Pehlke teaches conventional casting of steel slabs are 150 to 350 mm thick (919:3:6).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takeda in view of Azuma to cast the steel slab to a thickness of 150 to 350 mm because this is the conventional thickness for casting slabs (Pehlke 919:3:6). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 66 and 67, Takeda in view of Azuma is silent to the thickness of the hot rolled sheet.
Pehlke teaches conventionally cast steel slabs are used to produce hot roll strip with a thickness of 2.5 to 25 mm (919:3:6).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takeda in view of Azuma for the hot rolled sheet to have a thickness of 2.5 to 25 mm because this is the conventional thickness for hot rolled strips (Pehlke 919:3:6). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 68, Azuma teaches a cold rolling reduction of 30 to 80% ([0034]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 71 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Azuma and Hudson as applied to claim 56 above, and further in view of Muller (US 2006/0213361).
Regarding claim 71, Takeda is silent to a hot stamping process.
Azuma teaches a steel sheet for hot pressing with a composition that overlaps with that instantly claimed and that taught by Takeda (Problem to Be Solved, Solution, [0009]-[0011], [0016]-[0027]) that is manufactured into an automobile member by cutting the steel sheet for hot pressing (i.e. cutting the sheet to obtain a blank; [0028]), heating the cold rolled steel sheet up to 700 to 1000 °C to become a single phase of austenite (i.e. heating the blank between 810 and 950°C to obtain a fully austenitic structure in the steel) then placing on a die and press (i.e. transferring the blank inside a press) and quickly pressing (i.e. hot stamping the blank to obtain a part) then quenching from the single austenite phase ([0037]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takeda to hot press the steel sheet because it forms the steel sheet into the final desired shape for use as an automobile part (Takeda [0003]; Azuma [0001] and [0037]) where the above hot pressing process results in steel with excellent high temperature formability and workability (Azuma Problem to be Solved).
Azuma is silent to holding the part inside the press to obtain a hardening by martensitic transformation of austenitic structure.
Muller teaches heating a plate above the AC3 temperature (i.e. temperature at which the structure is completely transformed into austenite) and deforming in a press followed by cooling the steel plate in the press ([0021]) where the process of hot shaping and hardening in a tool are well known ([0025]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the hot pressing process of Azuma to cool the pressed part in the die and press because it is a well-known method in the art (Muller [0025]) that forms a much harder part (Muller [0028]).
Regarding claim 75, Azuma teaches heating to a temperature of 700 to 1000°C and holding during hot pressing ([0037] and [0038]) then cooling at a rate of 1 to 500 °C/s during pressing to allow for quenching without becoming difficult to manufacture (i.e. cooling, including at temperature from 750 to 400°C, at a cooling speed that overlaps with 180 to 210°C/s; [0039]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Azuma, Hudson, and Muller as applied to claim 71 above, and further in view of Sano (JP 2012-041597 machine translation).
Regarding claim 76, Azuma teaches heating the blank to 700 to 1000°C and holding for 10 to 6000 seconds (0.17 to 100 minutes) ([0037]-[0039]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Azuma is silent to the atmosphere dewpoint.
Sano teaches a steel sheet for hot pressing (Problem to Be Solved) comprising heating in a furnace with a dew point of 0 to -30°C ([0011] and [0038]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to limit the dew point of the atmosphere to 0 to -30°C because it suppressed the invasion of hydrogen into the steel during heating without formed an oxide on the surface (Sano [0038]).
Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Azuma and Hudson as applied to claim 56 above, and further in view of Langill (Langill. “Continuous Sheet Galvanizing vs. Batch Hot-dip Galvanizing.” American Galvanizers Association. December 1, 2010. Citations as page:paragraph.).
Regarding claim 77, Takeda is silent to hot-dip coating.
Azuma teaches a steel sheet for hot pressing with a composition that overlaps with that instantly claimed and that taught by Takeda (Problem to Be Solved, Solution, [0009]-[0011], [0016]-[0027]) that undergoes an Al plating process after cold rolling and annealing ([0036]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takeda to Al plate the steel because it allows for manufacture of a steel sheet that has excellent corrosion resistance and surface quality ([0036]).
Azuma is silent to the Al plating process being a continuous hot-dip process.
Langill teaches continuous hot-dip coating processes are used to coating sheet products prior to fabrication (1:2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the hot dip process of Azuma to be a continuous process because it is performed after annealing and prior to hot pressing (i.e. prior to fabrication of the final part) (Azuma [0034]-[0037]) where continuous galvanizing processes are performed on sheets prior to fabrication (Langill 1:2).
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Azuma and Hudson as applied to claim 56 above, and further in view of Leonard (Leonard. “Continuous Hot Dip Coatings.” ASM International. ASM Handbook Vol. 13A (2003) p. 786-783. Citations as page:column:paragraph.) and Langill (Langill. “Continuous Sheet Galvanizing vs. Batch Hot-dip Galvanizing.” American Galvanizers Association. December 1, 2010. Citations as page:paragraph.).
Regarding claim 78, Takeda is silent to hot-dip coating.
Azuma teaches a steel sheet for hot pressing with a composition that overlaps with that instantly claimed and that taught by Takeda (Problem to Be Solved, Solution, [0009]-[0011], [0016]-[0027]) that undergoes an Al plating process after cold rolling and annealing ([0036]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takeda to Al plat e the steel because it allows for manufacture of a steel sheet that has excellent corrosion resistance and surface quality ([0036]).
Takeda in view of Azuma is silent to a zinc or zinc-based coating.
Leonard teaches the six types of hot-dip coatings are either Zn-based or Al-based (788:1:1) where Al-coatings offers better barrier protection (790:1:3) and Zn-coatings offer both barrier and galvanic protection (788:1:4, 788:2:1, and 790:1:3).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takeda in view of Azuma to perform the plating process with a Zn-coating instead of an Al-coating because a Zn-coating provides barrier protection and galvanic protection (Leonard 788:1:4, 788:2:1, and 790:1:3) where Al-based and Zn-based coatings are the basis for the six principle types of coatings applied by the hot-dip process (Leonard 788:1:1).
Takeda in view of Azuma and Leonard is silent to the Zn plating process being a continuous hot-dip process.
Langill teaches continuous hot-dip coating processes are used to coating sheet products prior to fabrication (1:2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the hot dip process of Azuma to be a continuous process because it is performed after annealing and prior to hot pressing (i.e. prior to fabrication of the final part) (Azuma [0034]-[0037]) where continuous galvanizing processes are performed on sheets prior to fabrication (Langill 1:2).
Claims 55, 56, 69, 70, 80-89, 91, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (JP 2011-147956 machine translation) in view of Wakabayashi (JP 2013-234340 machine translation) and Hudson (Hudson. “Pickling and Descaling.” ASM Handbook. Vol. 5: Surface Engineering. ASM International. 1994 p. 67-78. Citations as page:column:paragraph.).
Regarding claim 55, Takeda teaches method for manufacturing steel sheets used for automobile applications ([0003]) comprising melting to form steel slabs ([0044]) with a preferred composition that overlaps with that instantly claimed ([0010], [0012], and [0029]-[0042]) followed by preferably heating to 1190 to 1280 °C (i.e. reheating the intermediate product between 1250 and 1300°C; [0020]) preferably for 25-35 minutes (i.e. reheating the intermediate product for a hold time between 20 and 45 minutes; [0023]), descaling, rough rolling and finish rolling (hot rolling) ([0025] and [0026]) under normal rolling conditions ([0044]) with a finish rolling temperature of 897 – 906°C (i.e. hot rolling the intermediate product until an end of rolling temperature, ERT, between 825 and 950°C; [0045] and Table 2) then winding at 450°C (i.e. coiling; [0044] and Table 2) where the Ni uniformly concentrates on the surface, changing the form of the oxide containing Si or Mn and preventing deterioration of the plating property (i.e. a nickel enriched layer) ([0037]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Claim 55
Takeda [0010], [0012], [0029]-[0042]
Wakabayashi Abstract, [0009], [0013]-[0021]
Azuma [0009]-[0011] and [0016]-[0027]
C
0.24 – 0.38
0.05-0.3
0.08 – 0.35
0.05 – 0.4
Mn
0.40 – 3 
0.5 – 3.0
1.0 – 3.5
0.01 – 4 
Si
0.10 – 0.70
0.5 – 2.5
0.01 – 2.5
0.005 – 2.0
Al
0.015 – 0.070
0.1 or less  (not including 0)
0.005 – 2.0
0.005 – 2.0 
Cr
0 – 2 
0.003-0.8
0.05 – 2.0
0.001 – 3 
Ni
0.25 – 2
0.003-0.8
0.05 – 2.0
0.005 – 5 
Ti
0.015 – 0.10
0.003-0.5 
0.005 – 0.15
0.001 – 3 
Nb
0 – 0.060
0.003-0.5
0.005 – 0.1
0.01 – 3 
B
0.0005 – 0.0040
0.0004-0.005
0.0001 – 0.01
0.0002 – 0.1
N
0.003 – 0.010
-
0.01 or less
0.01 or less
S
0.0001 – 0.005
0.01 or less  (not including 0)
0.01 or less
0.05 or less
P
0.0001 – 0.025
0.01 or less  (not including 0)
0.05 or less
0.0001 – 0.1
Ti/N
> 3.42
≤ 50 (0.5/0.01)
-
-
2.6C+(Mn/5.3)+ (Cr/13)+(Si/15)
≥ 1.1
0.26 – 1.6
-
-
Fe
Balance
Balance
Balance
Balance
Impurities
Inevitable
Present
Present
Present


Takeda is silent to the presence of N.
Wakabayashi teaches a steel sheet with high ductility and excellent formability (Abstract) for use in an automobile ([0002]) with a composition that overlaps with that instantly claimed and that taught by Takeda (Abstract, [0009], [0013]-[0021]) comprising 0.01 or less N ([0017]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include 0.01 or less N in the steel of Takeda because N above 0.01% forms coarse nitrides and deteriorates bendability and hole expandability (Wakabayashi [0017]).
Takeda teaches winding (i.e. coiling) at 450°C, but it silent to coiling at a temperature between 500 and 750°C.
Wakabayashi teaches manufacturing the steel sheet by casting a slab, reheating to 1200°C or higher, hot rolling at a temperature not lower than the Ar3 transformation point, winding (i.e. coiling) at 700°C or lower, and pickling ([0032]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takeda to performing the winding at a temperature of 700°C or lower because it prevents coarse ferrite or pearlite in the hot rolled structure so that the nonuniformity of the structure after annealing becomes large and the hole expandability of the final product deteriorates (Wakabayashi [0032]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Takeda is silent to pickling an oxide layer for during the preceding steps (i.e. reheating, hot rolling, and coiling).
Wakabayashi teaches casting, hot rolling, winding (i.e. coiling), and pickling ([0032]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takeda to pickle after hot rolling and winding because pickling removes the scale from steel surfaces (Hudson 67:1:2) where the oxide scale must be completed remove from hot-rolled steel before subsequent processing is initiated in order to prevent wear on dies and rolls and avoid surface defects in the final product (Hudson 67:1:1).
Regarding claim 56, Takeda is silent to cold rolling and annealing the hot rolled and wound (i.e. coiled) steel sheet.
Wakabayashi teaches a steel sheet with high ductility and excellent formability (Abstract) for use in an automobile ([0002]) with a composition that overlaps with that instantly claimed and that taught by Takeda (Abstract, [0009], [0013]-[0021]) manufactured by casting a slab, hot rolling, winding (i.e. coiling), pickling, cold rolling, and a heat treatment ([0032]) of annealing between 750 and 900°C ([0034]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takeda to perform cold rolling and annealing because it manufactures a sheet excellent in formability (Wakabayashi Abstract) where cold rolling refines the microstructure (Wakabayashi [0032]) and annealing from 750 to 900°C does not reduce ductility or deteriorate toughness and stabilizes the retained austenite (Wakabayashi [0034]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 69 and 70, Takeda in view of Wakabayashi teaches pickling (Wakabayashi [0032]), but is silent to pickling in an acid bath with an inhibitor.
Hudson teaches that oxide scale must be complete remove from hot-rolled steel (67:1:1) where the term pickling refers to the chemical removal of scale by immersion in an aqueous acid solution (67:1:2) and inhibitors are added to acid pickling solutions (69:1:2-3).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takeda in view of Wakabayashi to pickle in an acid bath with an inhibitor because the term pickling refers to the chemical removal of scale by immersion in an aqueous acid solution (Hudson 67:1:2) and the presence of an inhibitor in the acid pickling solution minimizes acid attack on the base metal with loss of iron, avoids pitting associated with overpickling, which contributes to poor surface quality, reduces acid solution spray resulting from hydrogen that forms when acid attacks steel, lowers acid consumption, and minimizes risk of hydrogen embrittlement (Hudson 69:1:2).
Regarding claims 80 and 81, Takeda teaches Ni uniformly concentrates on the surface (i.e. an area enriched with Ni on the surface of the hot rolled and coiled sheet), effectively changing the form of the oxide containing Si or Mn and preventing the deterioration of the plating property (Takeda [0037]). In order to prevent deterioration of the plating property, then the Ni concentration on the surface is required to still be present during plating, which occurs after pickling (Wakabayashi [0032], [0036]), which means it is not removed during the pickling process. 
Regarding claims 82 and 86, Takeda teaches Ni uniformly concentrates on the surface (Takeda [0037])
Regarding claims 83-85, the limitations directed to the nickel content variation with depth have been considered. They have been determined to recite a property that results from the instantly claimed composition and reheating and hot rolling processes. Takeda in view of Wakabayashi teaches a composition (Takeda [0010], [0012], and [0029]-[0042]; Wakabayashi Abstract, [0009], [0013]-[0021) and reheating, hot rolling, and coiling processes that read on that claimed (Takeda [0020], [0023], [0025], [0026], [0044], [0045], and Table 2; Wakabayashi [0032]) where Ni uniformly concentrates on the surface (Takeda [0037]). The composition and processes of the prior art (i.e. the reheating temperature and hold time, the hot rolling end temperature, and the coiling) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the Ni content variation over sheet depth (claim 82), the expressions relating Ni content to depth (claims 83-85), and the Ni content near the surface versus the nominal content (claim 86). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A).
Regarding claims 87 and 88, Takeda teaches 1.0% or less, not including 0%, Ti to effectively fix C and N and improve deep drawability without becoming excessive, increasing cost and deteriorating workability ([0039]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 89, Takeda teaches 1.0% or less Ni because excessive inclusion makes it economically unacceptable ([0037]), but is silent to Ni of 1.19 to 2%.
Wakabayashi teaches a steel sheet with high ductility and excellent formability (Abstract) for use in an automobile ([0002]) 0.05 to 2.0% Ni ([0018]).
It would have been obvious to one of ordinary skill in the art before filing of applicant’s invention to include 0.05 to 2.0% Ni in the steel of Takeda because within this range Ni improves ductility and toughness without impairing toughness due to the increase in strength (Wakabayashi [0018]). The teaching in Takeda of Ni of 1.0% or less is for economics, such that it does not provide evidence that steel with more than 1.0% Ni is different from a steel with 1.0% or less. Wakabayashi teaches advantages of increasing Ni from more than 1.0 to 2.0% (Wakabayashi [0018]) such that one of ordinary skill in the art would understand how to vary the Ni content within the range of Wakabayashi for the desired properties while being aware of the cost increase of the steel.
Regarding claim 91, the prior art teaches a composition (Takeda [0010], [0012], [0029]-[0042]; Wakabayashi [0017]) and processing (Takeda [0020]-[0026], [0044], [0045], Table 2; Wakabayashi [0032]) to form a Ni enriched layer (Takeda [0037]) that is substantially similar to that claimed. It appears the product of the process of the prior art is substantially similar to that claimed, including having a diffusible hydrogen content over the hot rolled steel sheet of less than or equal to 0.16 ppm.
Regarding claim 92, Takeda teaches Ti and Nb form carbides and increase strength of the material and that Ti also is effective for fixing C and N ([0039]).
Wakabayashi teaches N forms nitrides ([0017]) and Ti and Nb form fine carbonitrides (i.e. Nb(CN) and (Ti, Nb)(CN)) ([0019]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Takeda to form TI and Nb fine carbonitrides because they effectively suppress coarsening of crystal grains, ensure strength, and enhance toughness (Wakabayashi [0019]).
Claims 64-68 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Wakabayashi and Hudson as applied to claims 55 and 56 above, and further in view of Pehlke (Pehlke. “Steel Continuous Casting.” ASM International. ASM Handbook Vol. 15 (2008) p. 918-925. Citations as page:column:paragraph.).
Regarding claims 64 and 65, Takeda in view of Wakabayashi teaches casting a slab (Takeda [0044]; Wakabayashi [0032]), but is silent to the thickness of the slab.
Pehlke teaches conventional casting of steel slabs are 150 to 350 mm thick (919:3:6).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takeda in view of Wakabayashi to cast the steel slab to a thickness of 150 to 350 mm because this is the conventional thickness for casting slabs (Pehlke 919:3:6). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 66 and 67, Takeda in view of Wakabayashi is silent to the thickness of the hot rolled sheet.
Pehlke teaches conventionally cast steel slabs are used to produce hot roll strip with a thickness of 2.5 to 25 mm (919:3:6).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takeda in view of Wakabayashi for the hot rolled sheet to have a thickness of 2.5 to 25 mm because this is the conventional thickness for hot rolled strips (Pehlke 919:3:6). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 68, Wakabayashi teaches a cold rolling reduction of 40 to 70% ([0034]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 71 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Wakabayashi and Hudson as applied to claim 56 above, and further in view of Azuma (JP 2005-126733 machine translation) and Muller (US 2006/0213361).
Regarding claim 71, Takeda in view of Wakabayashi teaches a steel sheet excellent in formability (Wakabayashi Abstract) for press forming (Wakabayashi [0001]), but is silent to a hot stamping (i.e. press forming) process.
Azuma teaches a steel sheet for hot pressing with a composition that overlaps with that instantly claimed and that taught by Takeda and Wakabayashi (Problem to Be Solved, Solution, [0009]-[0011], [0016]-[0027]) that is manufactured into an automobile member by cutting the steel sheet for hot pressing (i.e. cutting the sheet to obtain a blank; [0028]), heating the cold rolled steel sheet up to 700 to 1000 °C to become a single phase of austenite (i.e. heating the blank between 810 and 950°C to obtain a fully austenitic structure in the steel) then placing on a die and press (i.e. transferring the blank inside a press) and quickly pressing (i.e. hot stamping the blank to obtain a part) then quenching from the single austenite phase ([0037]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takeda in view of Wakabayashi to hot press the steel sheet because it forms the steel sheet into the final desired shape for use as an automobile part (Takeda [0003]; Wakabayashi [0002]; Azuma [0001] and [0037]) where the above hot pressing process results in steel with excellent high temperature formability and workability (Azuma Problem to be Solved).
Azuma is silent to holding the part inside the press to obtain a hardening by martensitic transformation of austenitic structure.
Muller teaches heating a plate above the AC3 temperature (i.e. temperature at which the structure is completely transformed into austenite) and deforming in a press followed by cooling the steel plate in the press ([0021]) where the process of hot shaping and hardening in a tool are well known ([0025]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the hot pressing process of Azuma to cool the pressed part in the die and press because it is a well-known method in the art (Muller [0025]) that forms a much harder part (Muller [0028]).
Regarding claim 75, Azuma teaches heating to a temperature of 700 to 1000°C and holding during hot pressing ([0037] and [0038]) then cooling at a rate of 1 to 500 °C/s during pressing to allow for quenching without becoming difficult to manufacture (i.e. cooling, including at temperature from 750 to 400°C, at a cooling speed that overlaps with 180 to 210°C/s; [0039]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Wakabayashi, Hudson, Azuma, and Muller as applied to claim 71 above, and further in view of Sano (JP 2012-041597 machine translation).
Regarding claim 76, Azuma teaches heating the blank to 700 to 1000°C and holding for 10 to 6000 seconds (0.17 to 100 minutes) ([0037]-[0039]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Azuma is silent to the atmosphere dewpoint.
Sano teaches a steel sheet for hot pressing (Problem to Be Solved) comprising heating in a furnace with a dew point of 0 to -30°C ([0011] and [0038]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to limit the dew point of the atmosphere to 0 to -30°C because it suppressed the invasion of hydrogen into the steel during heating without formed an oxide on the surface (Sano [0038]).
Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Wakabayashi and Hudson as applied to claim 56 above, and further in view of Azuma (JP 2005-126733 machine translation) and Langill (Langill. “Continuous Sheet Galvanizing vs. Batch Hot-dip Galvanizing.” American Galvanizers Association. December 1, 2010. Citations as page:paragraph.).
Regarding claim 77, Takeda in view of Wakabayashi is silent to hot-dip coating with Al.
Azuma teaches a steel sheet for hot pressing with a composition that overlaps with that instantly claimed and that taught by Takeda (Problem to Be Solved, Solution, [0009]-[0011], [0016]-[0027]) that undergoes an Al plating process after cold rolling and annealing ([0036]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takeda in view of Wakabayashi to Al plat e the steel because it allows for manufacture of a steel sheet that has excellent corrosion resistance and surface quality (Azuma [0036]).
Azuma is silent to the Al plating process being a continuous hot-dip process.
Langill teaches continuous hot-dip coating processes are used to coating sheet products prior to fabrication (1:2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the hot dip process of Azuma to be a continuous process because it is performed after annealing and prior to hot pressing (i.e. prior to fabrication of the final part) (Azuma [0034]-[0037]) where continuous galvanizing processes are performed on sheets prior to fabrication (Langill 1:2).
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Wakabayashi and Hudson as applied to claim 56 above, and further in view of Leonard (Leonard. “Continuous Hot Dip Coatings.” ASM International. ASM Handbook Vol. 13A (2003) p. 786-783. Citations as page:column:paragraph.) and Langill (Langill. “Continuous Sheet Galvanizing vs. Batch Hot-dip Galvanizing.” American Galvanizers Association. December 1, 2010. Citations as page:paragraph.).
Regarding claim 78, Takeda is silent to hot-dip coating.
Wakabayashi teaches a steel sheet with high ductility and excellent formability (Abstract) for use in an automobile ([0002]) with a composition that overlaps with that instantly claimed and that taught by Takeda (Abstract, [0009], [0013]-[0021]) that undergoes a zinc plating hot dip galvanization process after annealing ([0036] and [0037]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Takeda to Zn plate the steel because it provides both barrier and galvanic protection to the underlying steel sheet (Leonard 788:1:4, 788:2:1, and 790:1:3).
Takeda in view of Wakabayashi and Leonard is silent to the Zn plating process being a continuous hot-dip process.
Langill teaches continuous hot-dip coating processes are used to coating sheet products prior to fabrication (1:2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the hot dip process of Wakabayashi to be a continuous process because it is performed after annealing (i.e. prior to fabrication of the final part) (Wakabayashi [0036]) where continuous galvanizing processes are performed on sheets prior to fabrication (Langill 1:2).
Claims 55, 56, 77, 78, 80-89, 91, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (JP 2013-234340 machine translation) in view of either one of Takeda (JP 2011-147956 machine translation) or Takada (US 6,517,955).
Regarding claim 55, Wakabayashi teaches a high-strength steel sheet suitable for press forming ([0001]) with a composition that overlaps with that claimed ([0009], [0013]-[0021]) manufactured by a process that overlaps with that claimed ([0010], [0032], [0042], Table 2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 55
Wakabayashi
Wakabayashi
C
0.24 to 0.38
0.08 to 0.35
[0013]
Mn
0.40 to 3
1.0 to 3.5
[0015]
Si
0.10 to 0.70
0.01 to 2.5
[0014]
Al
0.015 to 0.070
0.005 to 2.0
[0016]
Cr
0 to 2
2.0 or less
[0018]
Ni
0.25 to 2
2.0 or less
[0018]
Ti
0.015 to 0.10
0.005 to 0.15
[0019]
Nb
0 to 0.060
0.005 to 0.1
[0019]
B
0.0005 to 0.0040
0.0001 to 0.01
[0020]
N
0.003 to 0.010
0.01 or less
[0017]
S
0.0001 to 0.005
0.01 or less
[0017]
P
0.0001 to 0.025
0.05 or less
[0017]
Ti/N
>3.42
15 or less
[0017], [0019] 
2.6C+(Mn/5.3)+(Cr/13)+(Si/15)
1.1 or more
0.40 to 1.89
[0013]-[0015], [0018]
Fe
Balance
Balance
[0009]


Process Claim 55
Wakabayashi
Takeda
Takada
Casting
Casting [0032], [0042]
Slab [0019]
Casting 8:47-48
Reheating
1250-1300°C
20-45 minutes
Heating [0032], [0042], Table 2
1200°C or higher, Exs. 1200-1260°C
-
Heating [0020], [0023]
1173 – 1300°C
15 to 40 mins
Heating 9:8-18
1150°C or higher
At least 45 mins
Hot Rolling
ERT 825-950°C
Hot Rolling [0032]
Finish at Ar3 or higher
Hot Rolling [0045], Table 2
Finish 897 – 906°C
Hot Rolling 9:19
-
Coiling
500-750°C
Winding [0032], [0042], Table 2
700°C or less, Exs. 500-680°C
Winding [0044], Table 2
450°C
Coiling 9:19-39
550 – 750 °C
Pickling
Pickling [0032], [0042]
-
Descaling 9:40-41


	Wakabayashi is silent to the hold time when reheating to 1200°C or higher.
	Takeda teaches a steel sheet ([0001]) manufactured by heating to 1173 to 1300°C ([0020]) and holding for 15 to 40 minutes ([0023]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Wakabayashi to hold during heating at 1200°C for 15 to 40 minutes to evenly produce scale without causing scale loss (Takeda [0023]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Takeda, Takada teaches a method of manufacturing a high strength steel sheet (1:9-16) where the holding temperature and time after casting is 1150°C or higher for at least 45 minutes (9:7-41).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed in the process of Wakabayashi to hold for at least 45 minutes because it concentrates Ni in the steel sheet surface layer (Takada 9:8-19). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
	Wakabayashi is silent to presence of a nickel enriched layer formed during the preceding steps.
	Takeda teaches a method for manufacturing steel sheets used for automobile applications ([0003]) comprising melting to form steel slabs ([0044]) followed by preferably heating to 1190 to 1280 °C ([0020]) preferably for 25-35 minutes ([0023]), descaling, rough rolling and finish rolling (hot rolling) ([0025] and [0026]) under normal rolling conditions ([0044]) with a finish rolling temperature of 897 – 906°C ([0045] and Table 2) then winding at 450°C (i.e. coiling; [0044] and Table 2) where the Ni uniformly concentrates on the surface, changing the form of the oxide containing Si or Mn and preventing deterioration of the plating property (i.e. a nickel enriched layer) ([0037]). 
	It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Wakabayashi for the Ni to uniformly concentrate on the surface because it changes the form of the oxide containing Si or Mn and it prevents deterioration of the plating property (Takeda [0037]). Further, the casting, reheating, hot rolling, and coiling processes of Takeda ([0019], [0020], [0044], [0045], Table 2) are substantially similar to the process of Wakabayashi ([0032], [0042]) such that it appears the product of the process of Wakabayashi is substantially similar to that of Takeda, including the Ni uniformly concentrating on the surface (Takeda [0037]). Thus, one of ordinary skill would be motivated to combine this teaching of Takeda with Wakabayashi.
As an alternative to Takeda, Takada teaches a method of manufacturing a high strength steel sheet (1:9-16) where the holding temperature and time after casting as well as the coiling temperature after hot rolling increase the Ni concentration of the steel sheet surface, and holding after casting is performed at 1150°C or higher for at least 45 minutes and coiling is performed at 550 to 750°C and is followed by descaling (9:7-41).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention for the process of Wakabayashi to form a Ni concentration on the steel surface sheet because Ni is more resistant to oxidation and remains even after cold rolling, improving plating properties (Takada 9:7-41). In order for the Ni concentration on the steel surface to provide the benefit of improving plating properties, it would necessarily need to be present during plating. The plating process takes place after pickling (Wakabayashi [0032], [0036]) such that an oxide layer is pickled and not the Ni enriched layer. The processing conditions that form the Ni concentration on the steel surface sheet (Takada 8:47-48, 9:8-41) are substantially similar to the processing conditions of Wakabayashi (Wakabayashi [0032]) such that it appears the products are substantially similar, including Ni concentrating on the steel surface. Thus, one of ordinary skill would be motivated to combine this teaching of Takada with Wakabayashi. Following scale removal, Wakabayashi and Takada both teach cold rolling, annealing (Wakabayashi [0032]-[0036]; Takada 8:47-67 and 9:43-67), then hot dip galvanizing (Wakabayashi [0036]; Takada 10:48-67 and 11:1-26) such that the improved playing taught by Takada would also be beneficial in Wakabayashi.
Regarding claim 56, Wakabayashi teaches after pickling cold rolling then annealing at 750 to 900°C with examples at 760 to 860°C ([0010], [0032], [0042], Table 2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 77 and 78, Wakabayashi teaches after annealing hot dip galvanizing the steel sheet ([0010]) in a plating bath that may contain Al in addition to Zn ([0036]).
Regarding claims 80 and 81, Wakabayashi in view of Takeda teaches Ni uniformly concentrates on the surface (i.e. an area enriched with Ni on the surface of the hot rolled and coiled sheet), effectively changing the form of the oxide containing Si or Mn and preventing the deterioration of the plating property (Takeda [0037]). In order to prevent deterioration of the plating property, then the Ni concentration on the surface is required to still be present during plating, which occurs after pickling (Wakabayashi [0032], [0036]), which means it is not removed during the pickling process. 
As an alternative, Wakabayashi in view of Takada teaches a hot rolled and coiled steel sheet (Wakabayashi [0032]; Takada 8:47-48, 9:8-41) pickled by a conventional method for scale removal (Wakabayashi [0032], Takada 9:40-41) where the presence of the Ni concentration on the steel sheet surface layer improves plating (Takada 9:19-24). In order for the Ni concentration on the steel surface to provide the benefit of improving plating properties, it would necessarily need to be present during plating. The plating process takes place after pickling (Wakabayashi [0032]-[0036]) such that an oxide layer is pickled and not the Ni enriched layer.
Regarding claims 82 and 86, Wakabayashi in view of Takeda teaches Ni uniformly concentrates on the surface (Takeda [0037]).
As an alternative, Wakabayashi in view of Takada teaches a hot rolled and coiled steel sheet (Wakabayashi [0032]; Takada 8:47-48, 9:8-41) pickled by a conventional method for scale removal (Wakabayashi [0032], Takada 9:40-41) where the presence of the Ni concentration on the steel sheet surface layer improves plating (Takada 9:19-24) and in the examples the nominal Ni amount (wt%) (Takada Table 1) is less than the surface layer Ni (%) (Takada Table 3) at a depth of 0.5 um (Takada 12:6-12) (i.e. the hot rolled and coiled sheet has a nickel content that varies over a depth of the hot rolled and coiled sheet, claim 82; and a nickel content at a point near a surface of the hot rolled and coiled sheet is greater than a nominal nickel content of the hot rolled and coiled sheet, claim 86). 
Regarding claims 83-85, the limitations directed to the nickel content variation with depth have been considered in light of the teachings of Wakabayashi in view of Takeda. They have been determined to recite a property that results from the instantly claimed composition and reheating and hot rolling processes. Wakabayashi in view of Takeda teaches a composition (Takeda [0010], [0012], and [0029]-[0042]; Wakabayashi Abstract, [0009], [0013]-[0021) and reheating, hot rolling, and coiling processes that read on that claimed (Takeda [0020], [0023], [0025], [0026], [0044], [0045], and Table 2; Wakabayashi [0032]) where Ni uniformly concentrates on the surface (Takeda [0037]). The composition and processes of the prior art (i.e. the reheating temperature and hold time, the hot rolling end temperature, and the coiling) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the Ni content variation over sheet depth (claim 82), the expressions relating Ni content to depth (claims 83-85), and the Ni content near the surface versus the nominal content (claim 86). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A).
As an alternative, Wakabayashi in view of Takada teaches a steel sheet with a Ni concentration on the surface (Takada 9:7-41) and in the examples the nominal Ni amount (wt%) (Takada Table 1) and the surface layer Ni (%) (Takada Table 3) at a depth of 0.5 um (Takada 12:6-12). From these teachings, the expression of claim 83 was calculated to range from 0.2 to 3.0 and the expression of claims 84 and 85 was calculated to range from 0.23 to 5.32. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 87 and 88, Wakabayashi teaches 0.005 to 0.15 % Ti ([0019]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 89, Wakabayashi teaches 2.0% or less Ni ([0018]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 91, the composition (Wakabayashi [0009], [0013]-[0021]) and processing (Wakabayashi [0010], [0032], [0042], Table 2; Takeda [0023]; Takada 9:7-41) of the prior art to form a Ni enriched layer (Takeda [0037]; Takada 9:7-41) are substantially similar to that claimed. It appears the product of the process of the prior art is substantially similar to that claimed, including a diffusible hydrogen content over the hot rolled steel sheet of less than or equal to 0.16 ppm.
Regarding claim 92, Wakabayashi teaches N forms nitrides ([0017]) and Ti and Nb form fine carbonitrides (i.e. Nb(CN) and (Ti, Nb)(CN)) ([0019]).
Claims 64-68 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of either one of Takeda or Takada as applied to claims 55 and 56 above, and further in view of Pehlke (Pehlke. “Steel Continuous Casting.” ASM International. ASM Handbook Vol. 15 (2008) p. 918-925. Citations as page:column:paragraph.).
Regarding claims 64 and 65, Wakabayashi in view of either one of Takeda or Takada teaches melting and casting by a conventional method (Wakabayashi [0032]), but is silent to the thickness of the intermediate product slab.
Pehlke teaches conventional casting of steel slabs are 150 to 350 mm thick (919:3:6).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Wakabayashi in view of either one of Takeda or Takada to cast the steel slab to a thickness of 150 to 350 mm because this is the conventional thickness for casting slabs (Pehlke 919:3:6). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 66 and 67, Wakabayashi in view of either one of Takeda or Takada is silent to the thickness of the hot rolled sheet.
Pehlke teaches conventionally cast steel slabs are used to produce hot roll strip with a thickness of 2.5 to 25 mm (919:3:6).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Wakabayashi in view of either one of Takeda or Takada for the hot rolled sheet to have a thickness of 2.5 to 25 mm because this is the conventional thickness for hot rolled strips (Pehlke 919:3:6). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 68, Wakabayashi teaches cold rolling of 40 to 70% ([0032]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of either one of Takeda or Takada as applied to claim 56 above, and further in view of Hudson (Hudson. “Pickling and Descaling.” ASM Handbook. Vol. 5: Surface Engineering. ASM International. 1994 p. 67-78. Citations as page:column:paragraph.).
Regarding claims 69 and 70, Wakabayashi in view of Takeda teaches pickling (Wakabayashi [0032]) and that the Ni uniformly concentrates on the surface, changing the form of the oxide containing Si or Mn and preventing deterioration of the plating property (Takeda [0037]). Plating (i.e. hot dip galvanizing) occurs after pickling (Wakabayashi [0032], [0033]). In order for the uniform concentration of Ni on the surface to advantageously prevent deteriorating of plating, then it would need to be present during the plating process. Therefore, pickling of Wakabayashi in view of Takeda removes the oxide layer and leaves the nickel enriched layer in place.
Alternatively, Wakabayashi in view of Takada teaches the heating holding temperature and time after casting as well as the coiling temperature after hot rolling increase the Ni concentration of the steel sheet surface, and holding after casting is performed at 1150°C or higher for at least 45 minutes and coiling is performed at 550 to 750°C and is followed by descaling (Takada 9:7-41) followed by pickling (Wakabayashi [0032]), where the Ni surface concentration improves plating (Takada 9:7-41). Plating occurs after pickling (Wakabayashi [0032], [0033]; Takada 9:40-41, 11:19-26). In order for the Ni concentration on the surface to improve plating, then it would need to be present during the plating process. Therefore, pickling of Wakabayashi in view of Takada removes the oxide layer and leaves the nickel enriched layer in place.
Wakabayashi in view of either one of Takeda or Takada is silent to pickling in an acid bath with an inhibitor.
Hudson teaches that oxide scale must be complete remove from hot-rolled steel (67:1:1) where the term pickling refers to the chemical removal of scale by immersion in an aqueous acid solution (67:1:2) and inhibitors are added to acid pickling solutions (69:1:2-3).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Wakabayashi to pickle in an acid bath with an inhibitor because the term pickling refers to the chemical removal of scale by immersion in an aqueous acid solution (Hudson 67:1:2) and the presence of an inhibitor in the acid pickling solution minimizes acid attack on the base metal with loss of iron, avoids pitting associated with overpickling, which contributes to poor surface quality, reduces acid solution spray resulting from hydrogen that forms when acid attacks steel, lowers acid consumption, and minimizes risk of hydrogen embrittlement (Hudson 69:1:2).
Claims 71 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of either one of Takeda or Takada as applied to claim 56 above, and further in view of Azuma (JP 2005-126733 machine translation) and Muller (US 2006/0213361).
Regarding claim 71, Wakabayashi in view of either one of Takeda of Takada teaches a steel sheet excellent in formability (Wakabayashi Abstract) for press forming (Wakabayashi [0001]), but is silent to a hot stamping (i.e. press forming) process.
Azuma teaches a steel sheet for hot pressing with a composition that overlaps with that instantly claimed and that taught by Wakabayashi in view of Takeda (Problem to Be Solved, Solution, [0009]-[0011], [0016]-[0027]) that is manufactured into an automobile member by cutting the steel sheet for hot pressing (i.e. cutting the sheet to obtain a blank; [0028]), heating the cold rolled steel sheet up to 700 to 1000 °C to become a single phase of austenite (i.e. heating the blank between 810 and 950°C to obtain a fully austenitic structure in the steel) then placing on a die and press (i.e. transferring the blank inside a press) and quickly pressing (i.e. hot stamping the blank to obtain a part) then quenching from the single austenite phase ([0037]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Wakabayashi in view of either one of Takeda or Takada to hot press the steel sheet because it forms the steel sheet into the final desired shape for use as an automobile part (Takeda [0003]; Wakabayashi [0002]; Azuma [0001] and [0037]) where the above hot pressing process results in steel with excellent high temperature formability and workability (Azuma Problem to be Solved).
Azuma is silent to holding the part inside the press to obtain a hardening by martensitic transformation of austenitic structure.
Muller teaches heating a plate above the AC3 temperature (i.e. temperature at which the structure is completely transformed into austenite) and deforming in a press followed by cooling the steel plate in the press ([0021]) where the process of hot shaping and hardening in a tool are well known ([0025]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the hot pressing process of Azuma to cool the pressed part in the die and press because it is a well-known method in the art (Muller [0025]) that forms a much harder part (Muller [0028]).
Regarding claim 75, Azuma teaches heating to a temperature of 700 to 1000°C and holding during hot pressing ([0037] and [0038]) then cooling at a rate of 1 to 500 °C/s during pressing to allow for quenching without becoming difficult to manufacture (i.e. cooling, including at temperature from 750 to 400°C, at a cooling speed that overlaps with 180 to 210°C/s; [0039]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of either one of Takeda or Takada, Azuma, and Muller as applied to claim 71 above, and further in view of Sano (JP 2012-041597 machine translation).
Regarding claim 76, Azuma teaches heating the blank to 700 to 1000°C and holding for 10 to 6000 seconds (0.17 to 100 minutes) ([0037]-[0039]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Azuma is silent to the atmosphere dewpoint.
Sano teaches a steel sheet for hot pressing (Problem to Be Solved) comprising heating in a furnace with a dew point of 0 to -30°C ([0011] and [0038]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to limit the dew point of the atmosphere to 0 to -30°C because it suppressed the invasion of hydrogen into the steel during heating without formed an oxide on the surface (Sano [0038]).
Claims 90 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Mingtu (CN 102181795 machine translation) in view of Takeda (JP 2011-147956 machine translation), either one of Azuma (JP 2005-126733 machine translation) or Wakabayashi (JP 2013-234340 machine translation), and Hudson (Hudson. “Pickling and Descaling.” ASM Handbook. Vol. 5: Surface Engineering. ASM International. 1994 p. 67-78. Citations as page:column:paragraph.).
New claims 90 and 91 depend from claim 55, such that a rejection of these claims also requires the particulars of claim 55. 
With respect to claim 55, Mingtu teaches preparing a billet (i.e. casting an intermediate product) with a composition that overlaps with that claimed ([0009], [0010]) that is heated at 1180 to 1250°C (i.e. reheating the intermediate product to a temperature between 1250 and 1300°C), rolled at 1000 to 1150°C, finish rolled at 850 to 900°C (i.e. hot rolling the intermediate product until an end of rolling temperature, ERT, between 825 and 950°C to obtain a hot rolled sheet), coiled (i.e. coiling the hot rolled sheet to obtain a hot rolled and coiled sheet), then air cooled ([0010]).
Element
Claim 55
Mingtu [0009]
C
0.24 – 0.38
0.30 to 0.50
Mn
0.40 – 3 
1.50 to 1.80
Si
0.10 – 0.70
0.40 to 0.60
Al
0.015 – 0.070
See rejection
Cr
0 – 2 
See Ni
Ni
0.25 – 2
Cr+Ni+Mo <= 2.5
Ti
0.015 – 0.10
Nb+Ti+V+B<= 0.20
Nb
0 – 0.060
See Ti
B
0.0005 – 0.0040
See Ti
N
0.003 – 0.010
See rejection
S
0.0001 – 0.005
<= 0.01
P
0.0001 – 0.025
<= 0.025
Ti/N
> 3.42
See rejection
2.6C+(Mn/5.3)+ (Cr/13)+(Si/15)
≥ 1.1
1.1 to 1.9
Fe
Balance
Remainder
Impurities
Inevitable
Present


Mingtu is silent to holding at 1180 to 1250°C.
Takeda teaches heating to 1190 to 1280 °C ([0020]) preferably for 25-35 minutes ([0023]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Mingtu to hold for 25 to 35 minutes at 1180 to 1250°C because it prevents uneven production of scale and scale loss (Takeda [0022]).
Mingtu is silent to the coiling temperature followed by pickling.
Azuma teaches manufacturing a steel sheet by casting a slab, hot rolling by heating to 1100 to 1300°C and finish rolling at Ar3 transformation point or higher followed by winding (i.e. coiling) in a temperature range of 500 to 700°C ([0030]-[0033]) then pickling ([0034]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Mingtu to wind within a temperature range of 500 to 700°C after hot rolling followed by pickling because coiling below 500°C makes it is difficult to perform mechanical cutting of the steel sheet after hot rolling and coiling above 700°C deteriorates high temperature formability (Azuma [0032] and [0033]) and pickling removes scale from the steel surface (Hudson 67:1:2) where removal of the oxide scale prevents wear on dies and rolls and avoids surface defects in the final product (Hudson 67:1:1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Alternatively, Wakabayashi teaches manufacturing the steel sheet by casting a slab, reheating to 1200°C or higher, hot rolling at a temperature not lower than the Ar3 transformation point, winding (i.e. coiling) at 700°C or lower, and pickling ([0032]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Mingtu to wind at a temperature of 700°C or lower then pickle after hot rolling because coiling at 700°C or lower prevents coarse ferrite or pearlite in the hot rolled structure so that the nonuniformity of the structure after annealing becomes large and the hole expandability of the final product deteriorates (Wakabayashi [0032]) and pickling removes scale from the steel surface (Hudson 67:1:2) where removal of the oxide scale prevents wear on dies and rolls and avoids surface defects in the final product (Hudson 67:1:1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Mingtu teaches Nb+Ti+V+B<=0.20 ([0009]), but is silent to the amount of B and the presence of N.
Azuma teaches 0.0002 to 0.1% B ([0026]) and an upper limit of 0.01% N ([0019]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for include 0.0002 to 0.1% B and 0.01% or less N in the steel of Mingtu because this amount of B effectively increases strength of the steel sheet (Azuma [0026]) and this amount of N prevents workability deterioration (Azuma [0019]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Alternatively, Wakabayashi teaches 0.0001 to 0.01% B ([0020]) and 0.01% or less N ([0017]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for include 0.0001 to 0.1% B and 0.01% or less N in the steel of Mingtu because this amount of B suppresses grain boundary segregation of P and S and enhances hardenability without deteriorating hot workability and toughness (Wakabayashi [0020]) and this amount of N prevents the formation of coarse nitrides that deteriorate bendability (Wakabayashi [0017]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Mingtu is silent to the presence of a nickel enriched layer.
Takeda teaches heating to 1190 to 1280°C ([0020]) preferably for 25 to 35 minutes ([0023]), descaling, rough rolling and finish rolling ([0025], [0026]) under normal rolling conditions ([0044]), finish rolling at 897 to 906°C ([0045], Table 2), and winding ([0044], Table 2) where Ni uniformly concentrates on the surface ([0037]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Mingtu to uniformly concentrate Ni on the surface because it prevents deterioration of the plating property (Takeda [0037]) and the hot rolling conditions of Takeda (Takeda [0020], [0023], [0025], [0026], [0044], [0045], Table 2) are substantially similar to those of Mingtu (Mingtu [0010]).
Regarding claim 90, Mingtu teaches a tensile strength of at least 1700 MPa ([0008], [0023]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 91, Mingtu in view of Takeda and either one of Azuma or Wakabayashi teaches a composition (Mingtu [0009]; Azuma [0019], [0026]; Wakabayashi [0017], [0020]) and processing (Mingtu [0010]; Takeda [0020]-[0026], [0037], [0044], [0045]; Azuma [0030]-[0034]; Wakabayashi [0032]) that are substantially similar to that claimed. It appears that the product of the prior art is substantially similar to that claimed, including a diffusible hydrogen content over the hot rolled steel sheet being less than or equal to 0.16 ppm.
Claims 90-92 are rejected under 35 U.S.C. 103 as being unpatentable over Tarui (JP 2001-234277 machine translation) in view of Takeda (JP 2011-147956 machine translation), either one of Azuma (JP 2005-126733 machine translation) or Wakabayashi (JP 2013-234340 machine translation), and Hudson (Hudson. “Pickling and Descaling.” ASM Handbook. Vol. 5: Surface Engineering. ASM International. 1994 p. 67-78. Citations as page:column:paragraph.).
New claims 90-92 depend from claim 55, such that a rejection of these claims also requires the particulars of claim 55. 
With respect to claim 55, Tarui teaches heating a steel with a composition that overlaps with that claimed ([0006], [0008]-[0022]) manufactured by hot rolling ([0031]).
 Element
Claim 55
Tarui [0006], [0008]-[0022]
C
0.24 – 0.38
0.2 to 1.3
Mn
0.40 – 3 
0.2 to 3.0
Si
0.10 – 0.70
0.01 to 3.0
Al
0.015 – 0.070
0.005 to 0.1
Cr
0 – 2 
0.05 to 3.0
Ni
0.25 – 2
0.05 to 3.0
Ti
0.015 – 0.10
0.005 to 0.3
Nb
0 – 0.060
0.005 to 0.3
B
0.0005 – 0.0040
0.0003 to 0.01
N
0.003 – 0.010
0.003 to 0.015
S
0.0001 – 0.005
0.02 or less
P
0.0001 – 0.025
0.02 or less
Ti/N
> 3.42
0.3 to 100
2.6C+(Mn/5.3)+ (Cr/13)+(Si/15)
≥ 1.1
0.6 to 4.4
Fe
Balance
Balance
Impurities
Inevitable
Unavoidable


Tarui is silent to the hot rolling conditions. 
Takeda teaches hot rolling by heating to 1190 to 1280°C ([0020]) preferably for 25 to 35 minutes ([0023]), descaling, rough rolling and finish rolling ([0025], [0026]) under normal rolling conditions ([0044]), finish rolling at 897 to 906°C ([0045], Table 2), and winding ([0044], Table 2) where Ni uniformly concentrates on the surface ([0037]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Tarui to hot roll as taught by Takeda because it is normal rolling conditions (Takeda [0044]) where heating to 1190 to 1280°C has descaling properties by liquefying firelight without increasing scale loss and decreasing yield (Takeda [0020]), holding for 25 to 35 minutes produces even scale (Takeda [0023]), and Ni concentrating on the surface improves plating (Takeda [0037]).
Tarui in view of Takeda is silent to the coiling temperature followed by pickling.
Azuma teaches manufacturing a steel sheet by casting a slab, hot rolling by heating to 1100 to 1300°C and finish rolling at Ar3 transformation point or higher followed by winding (i.e. coiling) in a temperature range of 500 to 700°C ([0030]-[0033]) then pickling ([0034]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Tarui in view of Takeda to wind within a temperature range of 500 to 700°C after hot rolling followed by pickling because coiling below 500°C makes it is difficult to perform mechanical cutting of the steel sheet after hot rolling and coiling above 700°C deteriorates high temperature formability (Azuma [0032] and [0033]) and pickling removes scale from the steel surface (Hudson 67:1:2) where removal of the oxide scale prevents wear on dies and rolls and avoids surface defects in the final product (Hudson 67:1:1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Alternatively, Wakabayashi teaches manufacturing the steel sheet by casting a slab, reheating to 1200°C or higher, hot rolling at a temperature not lower than the Ar3 transformation point, winding (i.e. coiling) at 700°C or lower, and pickling ([0032]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Tarui in view of Takeda to wind at a temperature of 700°C or lower then pickle after hot rolling because coiling at 700°C or lower prevents coarse ferrite or pearlite in the hot rolled structure so that the nonuniformity of the structure after annealing becomes large and the hole expandability of the final product deteriorates (Wakabayashi [0032]) and pickling removes scale from the steel surface (Hudson 67:1:2) where removal of the oxide scale prevents wear on dies and rolls and avoids surface defects in the final product (Hudson 67:1:1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 90, Tarui teaches a tensile (i.e. mechanical) strength of 1500 MPa or more ([0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 91, Tarui teaches an amount of hydrogen in the steel (i.e. diffusible hydrogen content) of 0.3 ppm or less ([0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 92, Tarui teaches Ti forms TiN ([0018]), Nb forms carbonitrides (Nb(CN)) ([0020]), and N forms nitrides of Ti and Nb ([0022]).
Related Art
Cobo (US 2020/0190621)
	Cobo claims a method for manufacturing a hot rolled steel sheet with a composition and process that read on that claimed (claims 42, 43).
Shiragami (JP H08-067942)
	Shiragami teaches a high strength steel member with an overlapping composition and a surface Ni concentration that is double that on the inside (abstract, [0009]-[0013], [0018]-[0029]). The manufacturing method of Shiragami forms a round bar by hot rolling, drawing, quenching, and tempering ([0027]), such that the process is different from that claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                          


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735